Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Jeffrey Sternberg, the Chief Executive Officer and Chief Financial Officerof Trilliant Exploration Corporation, hereby certify pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to their knowledge, theAnnual Report on Form 10-K of Trilliant Exploration Corporation for fiscal year ended December 31, 2009, fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, and that the information contained in the Annual Report on Form 10-K fairly presents in all material respects the financial condition and results of operations of Trilliant Exploration Corporation. Date:April 15, 2010 /s/ "Jeffrey Sternberg" Jeffrey Sternberg President, Chief Executive Officer /s/ "Jeffrey Sternberg" Jeffrey Sternberg Chief Financial Officer, Principal Accounting Officer A signed original of this written statement required by Section 906, or other document authenticating, acknowledging, or otherwise adopting the signatures that appear in typed form within the electronic version of this written statement required by Section 906, has been provided to Trilliant Exploration Corporation and will be retained by American Resources Corporation and furnished to the Securities and Exchange Commission or its staff upon request.
